DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gear box, the elongated member with an aperture and the device or member that inserts into the aperture recited in claim 1 and the pulley mounting bracket comprising a T-nut and channel of the storage support element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The examiner also note there is no amended Fig. 16 submitted with this response as is noted on page 71 of the response.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “wherein the platform comprises at least one support tray” is indefinite because claim 1 already requires the platform to comprise a plurality of support trays.  The examiner is not sure how many support trays are being claimed.  
Claim 11 recites the limitation "the two storage support elements" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it were dependent from claim 9 to give the proper antecedent basis.  Appropriate correction is required.  
 Regarding claim 13, the limitation “a rope or cable” in line 1 is indefinite because the examiner is not sure if this is the same rope or cable recited in claim 1 or a new claimed element.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 7, 8, 11, 13 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaha (US patent 7,527,242) in view of Mikich et al. (US patent 8,245,651) (hereinafter Mikich).
Regarding claim 1, Shaha discloses a storage apparatus comprising a platform (26), a means for lowering and raising the platform (30), at least one side support (bottom plank of 26) and at least one end support (end plank of 26) attached to the platform, at least one pully support (eyehook shown in Fig. 1) connected to at least one of the side platform support, the end platform support and the platform (Fig. 1), at least one rope or cable (24) attached to the at least one pulley support (Fig. 1) and at least one storage support element (16) connected to a support structure (14), wherein the means for lowering and raising the platform comprises a lowering and raising mechanism (30) and the lowering and raising mechanism is a gear box (30), the lowering and raising mechanism comprises an elongated member (vertical rod that worm gear 52 is attached too, see Fig. 2) and the elongated member has an aperture (36) in the elongated member, wherein the aperture is used by inserting a device or a member (42) in the aperture to rotate the elongated member for turning a gear or gears in the lowering and raising mechanism to raise or lower the platform (Col. 2: 13-16).  
Shaha does not disclose wherein the platform comprises a plurality of support trays connected together.  Mikich teaches a storage apparatus wherein a platform comprises a plurality of support trays (11) connected together (Fig. 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha to comprise a plurality of support trays connected together in view of Mikich’s teaching, because this arrangement would 
Regarding claim 2, as best understood, Shaha, as modified, teaches a storage device wherein the platform comprises at least one support tray (formed by 11 of Mikich).
Regarding claim 7, Shaha, as modified, teaches a storage device wherein the lowering and raising mechanism is positioned on the at least one storage support element (Fig. 1).
Regarding claim 8, Shaha, as modified, teaches a storage device wherein the lowering and raising mechanism is positioned on a centroid of the at least one storage support element (Fig. 1).
Regarding claim 13, as best understood, Shaha, as modified, teaches a storage apparatus wherein a rope or a cable (24) is positioned on at least one pully (22), wherein the rope or the cable is connected to the means for lowering and raising the platform and the rope or the cable is attached to the at least one pully support such that when the means for lowering and raising the platform turns the lowering and raising mechanism, the platform either lowers or raises (Col. 2: 13-16). 
Regarding claim 14, Shaha, as modified, teaches the storage device as claimed.  Shaha, as modified, does not teach a storage device wherein the storage apparatus is four feet in width and seven feet in length.  It would have been obvious matter of design choice to modify Shaha, as previously modified, herein the storage apparatus is four feet in width and seven feet in length since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaha in view of Mikich and D’Agostino (US patent application publication 2004/0123781).  
Regarding claim 4, Shaha, as modified, teaches the storage apparatus as claimed.  Shaha, as modified, does not teach a storage apparatus further comprising at least one pair of X-bars.  D’Agostino teaches a storage apparatus comprising at least one pair of X-bars (32).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha, as previously modified, to comprise at least one pair of X-bars in view of D’Agostino’s teaching, because this arrangement would have ensured the platform remains level as taught by D’Agostino at [0022].  
Regarding claim 5, Shaha, as modified, teaches the storage apparatus as claimed.  Shaha, as modified, does not teach a storage apparatus further comprising two pair of X-bars, where one pair of the X-bars have one end connected to a support tray and another connected to the first attachment guide and the other X-bar pair has one end connected another support tray and the other end connected to a second attachment guide.  D’Agostino teaches a storage apparatus comprising two pair of X-bars (32), where one pair of the X-bars have one end connected to a support tray and another connected to the first attachment guide and the other X-bar pair has one end connected another support tray and the other end connected to a second attachment guide (Fig. 1).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha, as previously modified, to comprise two pair of X-bars, where one pair of the X-bars have one end connected to a support tray and another connected to the first attachment guide and the other X-bar pair has one end connected another support tray and the other end connected to a second attachment guide in view of D’Agostino’s teaching, because this arrangement would have ensured the platform remains level as taught by D’Agostino at [0022].  
Claims 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaha in view of Mikich and Newman (US patent 9,420,884).  
Regarding claim 9, Shaha, as modified, teaches the storage apparatus as claimed.  Shaha, as modified, does not teach a storage apparatus wherein the at least one storage support element is a middle storage support element and two outer storage support elements.  Newman teaches a storage apparatus comprising a middle storage support element (130B) and two outer storage support elements (130A & 130 C) (Fig. 1A).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Shaha, as previously modified, wherein the at least one storage support element is a middle storage support element and two outer storage support elements in view of Newman’s teaching, because this arrangement would have increased the load capacity.  
Regarding claim 11, Shaha, as modified, teaches a storage device wherein the lowering and raising mechanism is positioned on a centroid of at least one of the two outer storage support elements (Fig. 1).  
Response to Arguments
Applicant’s arguments with respect to claim(s) being rejected under 102 (pages 47-53) have been considered but are moot because the claim amendments warranted a new ground of rejection under 103 which does not rely on Klooth  
Applicant’s arguments with respect to claim(s) 1 & 2 being rejected under 103 have been considered but are moot because the claim amendments warranted a new ground of rejection under 103 which does not rely on Klooth.  
Applicant’s arguments with respect to claim(s) 4 & 5 being rejected under 103 have been considered but are moot because the claim amendments warranted a new ground of rejection under 103 which does not rely on Klooth.  
Applicant’s arguments with respect to claim(s) 11 being rejected under 103 have been considered but are moot because the claim amendments warranted a new ground of rejection under 103 which does not rely on Klooth.  
Applicant’s arguments with respect to new claim(s) 12-14 being rejected under 103 have been considered but are moot because the claim amendments warranted a new ground of rejection under 103 which does not rely on Klooth.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637